Citation Nr: 1516344	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for hypertension, as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating for PTSD, currently evaluated at 30 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the (RO) of the Department of Veterans' Affairs (VA).

In February 2012, a Decision Review Officer (DRO) hearing was held at the RO; a transcript of the hearing is of record.    

In August 2014, the Board reopened the hypertension claim on the basis of new and material evidence.


FINDINGS OF FACT

1. With the benefit of the doubt, PTSD has been manifested by occupational and social impairment with reduced reliability.

2. The Veteran's service-connected PTSD did not cause or permanently worsen his hypertension.  

3.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1. The criteria for entitlement to a 50 percent disability evaluation for PTSD have been approximated since submission of the claim.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for entitlement to service connection for hypertension are not approximated.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

3. The criteria for entitlement to TDIU are not approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a notice letter in June 2010. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. This letter provided notice informing the Veteran that to substantiate his increased evaluation claim, he needed to submit evidence that his service-connected disability had increased in severity. This letter also provided notice informing the Veteran that to substantiate his service connection claim, he needed to submit evidence to submit new and material evidence to reopen his claim and the elements of a service connection claim.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in June 2010, August 2012, January 2013, and September 2014.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

The Board remanded this case in August 2014 to afford the Veteran new VA examinations and to obtain VA treatment records.  VA examined the Veteran in September 2014 and obtained the outstanding records.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 

Analysis

Hypertension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  Service connection may be granted on a direct or secondary basis.  The Veteran's representative asserts the Veteran is seeking service connection only on a secondary basis.  May 2010 claim.

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has hypertension, and he is service connected for PTSD.  Therefore, the first two prongs are met.  However, the claim fails because the third prong is not met.  

An October 2002 treatment entry from S. E. Zebrowski, M.D., noted that the Veteran was seen for follow-up and that he ran out of his blood pressure medicine.  A blood pressure reading of 160/90 was reported.  A January 2003 treatment entry from Dr. Zebrowski also noted that the veteran was seen for a follow-up visit.  The veteran's blood pressure reading at that time was 160/86.  The assessment was hypertension.  
In a September 2003 statement, Dr. Zebrowski indicated that "a component of [the Veteran's] difficult to control hypertension [was] more likely than not related to post-traumatic stress syndrome from military service."  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the September 2003 statement from Dr. Zebrowski indicated that a component of the Veteran's hypertension was more likely than not related to his PTSD from his military service.  While Dr. Zebrowski's statement appears to support the veteran's claim, the Board notes that there is no indication that Dr. Zebrowski reviewed the veteran's claims file in providing his opinion.  Although an examiner can render a current diagnosis based on his examination of a claimant, without a thorough review of the record, his opinion regarding etiology if based on facts reported by the claimant can be no better than the facts alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  Further, Dr. Zebrowski did not explain his opinion that a component of the Veteran's hypertension was related to his PTSD.  Given these circumstances, his opinion has little probative value.  
After the Board reopened this claim in August 2014, it remanded it for a VA examination.  In September 2014, the VA examiner opined that the PTSD neither caused nor aggravated the Veteran's hypertension.  The examiner addressed the article the Veteran's representative submitted in January 2013 which, the representative argued, postulated a nexus between the two disorders.  The examiner, in consultation with the Director of the Clinical Epidemiology Research Center in the VA Connecticut Healthcare System, concluded the article's conclusion was inapplicable.  Specifically, the nexus derived from the relationship between cardiovascular diseases and PTSD was for prisoners of war.  As the Veteran was not a prisoner of war, the examiner found its "relevance is very limited."  Th examiner bolstered his conclusion with the fact more than 7 in 10 Americans over 65 years of age have hypertension, attributing the Veteran's condition to his aging, smoking, and alcohol use.  As the physician thoroughly explained his opinion, the Board finds that the VA physician's opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The weight of the competent medical evidence demonstrates that the veteran's hypertension is not proximately due to or the result of his service-connected PTSD.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

PTSD

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted, when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board is to consider the Global Assessment of Functioning ("GAF") scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 
GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and insomnia); or some difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The Veteran was granted service connection for PTSD in 2003.  He requested an increase in compensation in 2010.  

VA examined the Veteran four times during this appeal - June 2010, August 2012, January 2013, and September 2014.  With the exception of the August 2012 examination, the Veteran's symptoms appear to be mild-moderate.  The 2010, 2013, and 2014 examiners described the Veteran as polite, cooperative, with logical thought processes and no suicidal or homicidal ideation.  The 2014 examiner noted, consistent with the three prior examinations, that the Veteran "continues to voice difficulties with nightmares that have sometimes resulted in unintentionally hitting his wife."  The 2010 and 2013 examiners assigned the Veteran a GAF score of 60.  While the 2014 examiner did not assign a GAF score, he noted "it is this examiner's opinion that it is just as [likely as] not that the nature/scope/severity of [the Veteran's] psychiatric symptoms have not changed significantly since his 2013" examination.

In 2012, the VA examiner found the Veteran's symptoms had "significantly increased in frequency, intensity, and duration."  He assigned the Veteran a GAF score of 49, finding he exhibited "total and occupational and social impairment."

The Board remanded the claim in 2014 to obtain an opinion to reconcile the disparate assessments.  The 2014 examiner attributed the anomalous 2012 examination to the "typical range of fluctuations that would be expected in response to every-day stressors."  

The Board notes that the Veteran reported he has not sought treatment for his PTSD, so no medical evidence exists beyond the four examinations.
Considering the totality of the evidence and affording the Veteran the benefit of the doubt, the Board finds the Veteran's PTSD symptoms amount to evidence supporting a 50 percent rating for the entire appellate period.  

The evidence, however, also reveals the Veteran's symptoms do not rise to the criteria for a 70 percent rating.  The Veteran has a stable, productive relationship with his wife and a good relationship with his stepchildren.  Moreover, his hygiene and attire at his medical appointments were proper, and he demonstrated logical thought processes.  Also, with the exception of the 2012 outlier, the Veteran exhibited no suicidal or homicidal ideation.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. 

The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran.  In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; see also 38 C.F.R. § 3.321(b)(1).  The medical and lay evidence fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  Nearly all of the Veteran's psychiatric symptoms are contemplated in the 50 percent rating assigned, including his degree of work impairment.  Therefore, an extraschedular rating is denied. 

TDIU

Entitlement to a TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  The Board must determine "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A TDIU may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for two disabilities - PTSD, which the Board has increased to 50 percent disabling, and a noncompensable disability.  Accordingly, the Veteran does not meet the schedular criteria for entitlement to a TDIU.  Therefore, a TDIU is only available if the Veteran meets the criteria for an extraschedular total rating.

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  To prevail, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Two VA examiners have opined on the Veteran's employability.  The 2012 examiner found he would be unable to maintain employment, while the 2014 examiner disagreed.  The 2010 examiner reported the Veteran worked approximately 4 months per year as a driver for the local gas company.  The 2013 examiner noted that as of November 2012 - three months after the 2012 examination - the Veteran reported working "40 hours a week," and that he "works regularly unless it is snowing."  The Veteran reported that he maintained full-time employment as a truck driver in 2014.  

Notwithstanding the 2012 examination, the Veteran has consistently reported having substantially gainful employment.  Moreover, the Veteran reported to the 2014 examiner that "his physical limitations (such as poor ambulation, high risk of falling) was the main contributor to his difficulties in employment."  Based on the foregoing, the Board finds referral to the Director of Compensation and Pension Service for an extraschedular evaluation is unnecessary.
 
In sum, the Board finds the Veteran's service-connected PTSD does not preclude him from securing and following a substantially gainful occupation.  


ORDER

For the entire period of the claim's pendency, a 50 percent disability rating for PTSD is granted. 

Service connection for hypertension is denied.

A TDIU is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


